DETAILED ACTION
Notice to Applicant
Claims 1-20 are pending and are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogihara (US 2019/0305378 to Ogihara).
	Regarding Claim 1, Ogihara teaches:
a bipolar battery (para 0053) comprising first, second and third bipolar electrodes 36 positioned adjacent one another and being physically and electrically isolated from one another by intervening non-liquid electrolyte layers 37 (Fig. 6, paras 0012, 0040-0042)

    PNG
    media_image1.png
    626
    639
    media_image1.png
    Greyscale

each of the bipolar electrodes comprising a bipolar current collector 32, including first and second electroactive material layers connected to opposite sides 31/33 (Fig. 6, para 0053)
wherein each electroactive material layer comprises at least one of a positive battery cathode material such as lithium transition metal oxides (para 0048), battery anode material such as a 
wherein at least one of the electroactive material layers comprises a capacitor electrode material (see e.g. claims 2, 13, para 0089, paras 0046-0047)
	While paragraph 0053 of Ogihara refers to an “an assembled battery,” it does not specify whether the “positive electrode mixture layers” and “negative electrode mixture layers” are limited to non-capacitive materials that only intercalate Li-ions, and Ogihara appears to anticipate the claims since the embodiment shown in Fig. 6 seems to most generally read as comprising any of the positive/negative active materials discussed in the specification, including activated carbons. Insofar as paragraph 0053 is more narrowly read to be limited only to intercalative materials, the overall disclosure suggests that it would have been obvious to one of ordinary skill in the art to use hybrids LICs in a bipolar stack to increase the overall power/voltage of the device. 
	Regarding Claim 2, Ogihara teaches:
electric double layer capacitor material of activated carbon (para 0064, 0089)
	Regarding Claim 3, Ogihara teaches:
anode materials including RuO2 (para 0050) known to be a pseudocapacitor (e.g. is disclosed in the instant specification as one of the contemplated noble metal oxides)
	Regarding Claim 4, Ogihara teaches:
a solid lithium-containing electrolyte material (paras 0040-0042)

Claim Rejections - 35 USC § 103
Claims 5-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara (US 2019/0305378 to Ogihara) in view of Liu (US 2018/0034094 to Liu et al.).
	Regarding Claim 5
intermingling intercalative battery bipolar electrodes with hybrid electrodes containing either positive or negative capacitive material in a stack
	Ogihara does suggest that the disclosed positive and negative active materials therein can be substituted for each other with predictable effects. Liu, also from the same field of invention, regarding hybrid cells designs for lithium ion energy storage devices, teaches a plurality of electrodes in a cell stack, wherein the positive and negative active material layers within each nth cell can be chosen to be either capacitive or intercalative (see e.g. claim 1). It would have been obvious to one of ordinary skill in the art to combine various materials for nth series cells in the bipolar stack as desired, with the motivation to “conveniently provide different, useful combinations of energy densities and power densities” (see Liu at para 0006). 
	Regarding Claim 6, Ogihara teaches:
a bipolar battery (para 0053) comprising first, second and third bipolar electrodes 36 positioned adjacent one another and being physically and electrically isolated from one another by intervening non-liquid electrolyte layers 37 (Fig. 6, paras 0012, 0040-0042)
each of the bipolar electrodes comprising a bipolar current collector 32, including first and second electroactive material layers connected to opposite sides 31/33 (Fig. 6, para 0053)
wherein each electroactive material layer comprises at least one of a positive battery cathode material such as lithium transition metal oxides (para 0048), battery anode material such as a lithium-titanium composite oxide (para 0050), or a capacitor material such as activated carbon (para 0046) 
wherein at least one of the electroactive material layers comprises a capacitor electrode material (see e.g. claims 2, 13, para 0089, paras 0046-0047)
	Ogihara does not explicitly teach:
intermingling intercalative battery bipolar electrodes with hybrid electrodes containing either positive or negative capacitive material in a stack, such that a first electrode contains battery material on both sides, a second electrode contains battery material on both sides, and an intermediate electrode contains at least one side of a capacitor material 
	Ogihara does suggest that the disclosed positive and negative active materials therein can be substituted for each other with predictable effects. Liu, also from the same field of invention, regarding hybrid cells designs for lithium ion energy storage devices, teaches a plurality of electrodes in a cell stack, wherein the positive and negative active material layers within each nth cell can be chosen to be either capacitive or intercalative (see e.g. claim 1). Liu, for example, teaches that the various cell structures of 1A-1D can be substituted in arbitrary series with each other. In Fig. 5B, for example, there is a first cell on the left and a second cell on the right comprising battery materials, while the intermediate cell comprises at least one capacitive electrode. It would have been obvious to one of ordinary skill in the art to combine various materials for nth series cells in the bipolar stack as desired, with the motivation to “conveniently provide different, useful combinations of energy densities and power densities” (see Liu at para 0006).
	Regarding Claims 7-9, Liu renders obvious:
pairing across any cell in the series any combination of capacitive or intercalative positive material with capacitive or intercalative negative material (see various Figs and claims)
	Regarding Claims 17-20, Ogihara teaches:
an arbitrary number of intermediate electrode with n+1 electrolyte layers and two monopolar electrode endplates (Fig. 6)
	Wherein Liu renders obvious end plates of an arbitrarily chosen battery or capacitive material paired with opposing battery or capacitive material.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara (US 2019/0305378 to Ogihara) in view of Liu (US 2018/0034094 to Liu et al.) and Liu2 (WO 2017/206095 to Liu et al.).
	Regarding Claims 10-12, Ogihara and Liu do not explicitly teach:
wherein a capacitor material can overlie a positive or negative intercalative battery material
	Liu2, however, from the same field of invention, regarding a hybrid energy storage device, teaches a cell with separately formed overlying layers of capacitor particles on either the anode or the cathode (page 16, etc. and claim 15). It would have been obvious to one of ordinary skill in the art to provide a composite electrode in the bipolar stack of Ogihara in an intermediate position, since Liu renders obvious the arbitrary combination of such materials in a cell stack, and Liu2 teaches that a composite electrode, combining an overlying layer of capacitive materials with battery material can improve both the power level and the capacity of the battery over either a pure battery material or a pure capacitor material (page 2). 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara (US 2019/0305378 to Ogihara) in view of Liu (US 2018/0034094 to Liu et al.) and Zheng (Zheng et al. “A hybrid electrochemical device based on a synergistic inner combination of Li ion battery and Li ion capacitor for energy storage.” Sci. rep. 7, 41910, available 2017). 
	Regarding Claims 13-15, Ogihara and Liu do not explicitly teach:
segmenting the electrode in a cell to have an upper/lower side of battery intercalative and the opposite side to have capacitive material
	Zheng, however, from the same field of invention, regarding a hybrid electrochemical device, teaches an LZIC device wherein the electrode is split into an upper/lower side, with one side being battery material and the other side being activated carbon capacitive material. It would have been obvious to one of ordinary skill in the art to provide an intermediate electrode in the stack of bipolar 
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ogihara (US 2019/0305378 to Ogihara) in view of Liu and Zheng, in further view of Tong (Tong et al. “Numerical investigation of water cooling for a lithium-ion bipolar battery pack.” International Journal of Thermal Sciences 94 (2015) 259-269).
	Regarding Claim 16, Ogihara does not explicitly teach:
water cooling 
 	Watercooling bipolar energy stacks was conventional in the art. Tong, for example, teaches a bipolar design with a cooling medium disposed adjacent the surfaces of bipolar electrodes (Fig. 1). It would have been obvious to implement any of the conventional water-cooling structures known in the art, and several of them read on a cooling medium diposed “adjacent the lower ends” of the electrodes.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0162216
US 2016/0308195
Zuo et al. “Battery-Supercapacitor Hybrid Devices: Recent Progress and Future Prospects.” Adv. Sci. 2017, 4, 1600539
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723